 
 
I 
111th CONGRESS
2d Session
H. R. 4674 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2010 
Mr. Boswell (for himself, Mr. Terry, Ms. Herseth Sandlin, Mr. Loebsack, Mr. Latham, Mr. Foster, Mr. Hare, and Mr. Peterson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize loan guarantees for projects to construct renewable fuel pipelines. 
 
 
1.Short titleThis Act may be cited as the Renewable Fuel Pipeline Act of 2010. 
2.Loan guarantees for projects to construct renewable fuel pipelines 
(a)DefinitionsSection 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at the end the following: 
 
(6) Renewable fuelThe term ‘renewable fuel’ has the meaning given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)), except that the term shall include all ethanol and biodiesel.  
(7)Renewable fuel pipelineThe term ‘renewable fuel pipeline’ means a pipeline for transporting renewable fuel. .  
(b)AmountSection 1702(c) the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is amended by adding at the end the following: A guarantee for a project described in section 1703(b)(11) shall be in an amount equal to 80 percent of the project cost of the facility that is the subject of the guarantee, as estimated at the time at which the guarantee is issued..   
(c)Renewable fuel pipeline eligibilitySection 1703(b) the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following: 
 
(11)Renewable fuel pipelines. . 
 
